MEMORANDUM OPINION

                                            No. 04-10-00022-CR

                                          IN RE Jason MIEARS

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: April 7, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 12, 2010, relator Jason Miears filed two petitions for writ of mandamus,

complaining of the trial court’s failure to dismiss his counsel. The court has considered relator’s

petitions for writ of mandamus and is of the opinion that relator is not entitled to the relief

sought. Accordingly, the petitions for writ of mandamus are DENIED. See TEX. R. APP. P.

52.8(a).

                                                            PER CURIAM


DO NOT PUBLISH




           1
          This proceeding arises out of Cause No. 2009-CR-6566, styled State of Texas v. Jason Miears, pending in
the 379th Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.